UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K ☒ ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2016 OR ☐TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-12454 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: RUBY TUESDAY, INC. SALARY DEFERRAL PLAN B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: RUBY TUESDAY, INC. 333 East Broadway Avenue Maryville, TN 37804 Exhibit index appears at page 15. This report contains a total of 16 pages. RUBY TUESDAY, INC. SALARY DEFERRAL PLAN Financial Statements and Supplemental Schedule December31, 2016 and 2015 (With Report of Independent Registered Public Accounting Firm Thereon) 2 RUBY TUESDAY, INC. SALARY DEFERRAL PLAN Table of Contents Page Report of Independent Registered Public Accounting Firm 4 Statements of Net Assets Available for Benefits- December31, 2016 and 2015 5 Statement of Changes in Net Assets Available for Benefits - Year ended December 31, 2016 6 Notes to Financial Statements 7 Schedule Schedule H, line 4i - Schedule of Assets (Held at End of Year) - December31, 2016 13 Signatures 14 Exhibit Index 15 Exhibit 23.1 Consent of Independent Registered Public Accounting Firm 16 3 Report of Independent Registered Public Accounting Firm Participants and Plan Committee of the Ruby Tuesday, Inc. Salary Deferral Plan: We have audited the accompanying statements of net assets available for benefits of the Ruby Tuesday, Inc. Salary Deferral Plan (the “Plan”) as of December31, 2016 and 2015, and the related statement of changes in net assets available for benefits for the year ended December 31, 2016. These financial statements are the responsibility of the Plan's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December31, 2016 and 2015, and the changes in net assets available for benefits for the year ended December 31, 2016, in conformity with U.S. generally accepted accounting principles. The supplemental information in the accompanying schedule of assets (held at end of year) as of December 31, 2016 has been subjected to audit procedures performed in conjunction with the audit of the Plan's 2016 financial statements. The supplemental information is presented for the purpose of additional analysis and is not a required part of the financial statements but includes supplemental information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. The supplemental information is the responsibility of the Plan's management. Our audit procedures included determining whether the supplemental information reconciles to the financial statements or the underlying accounting and other records, as applicable, and performing procedures to test the completeness and accuracy of the information presented in the supplemental information. In forming our opinion on the supplemental information, we evaluated whether the supplemental information, including its form and content, is presented in conformity with the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. In our opinion, the supplemental information in the accompanying schedule of assets (held at end of year) as of December 31, 2016 is fairly stated in all material respects in relation to the 2016 financial statements as a whole. /s/ KPMG LLP Knoxville, Tennessee June 28, 2017 4 RUBY TUESDAY, INC. SALARY DEFERRAL PLAN Statements of Net Assets Available for Benefits December 31, 2016 and 2015 2016 2015 Assets: Investments at fair value: Company stock fund $ 606,837 $ 1,154,549 Mutual funds 27,519,111 27,841,814 Common/collective trust 3,383,440 3,279,937 Total investments at fair value 31,509,388 32,276,300 Notes receivable from participants 1,142,440 1,217,222 Employer contributions receivable 95,341 104,726 Employee contributions receivable – 7,824 Net assets available for benefits $ 32,747,169 $ 33,606,072 See accompanying notes to financial statements. 5 RUBY TUESDAY, INC. SALARY DEFERRAL PLAN Statement of Changes in Net Assets Available for Benefits Year ended December 31, 2016 Additions: Investment income: Net appreciation in fair value of investments $ 1,356,480 Dividends 886,834 Interest 82,277 Other loan interest 44,301 Total investment income 2,369,892 Contributions: Participant 3,004,920 Employer 307,059 Total contributions 3,311,979 Total additions 5,681,871 Deductions: Distributions to participants (6,409,708 ) Administrative expenses (131,066 ) Total deductions (6,540,774 ) Decrease in net assets available for benefits (858,903 ) Net assets available for benefits at beginning of year 33,606,072 Net assets available for benefits at end of year $ 32,747,169 See accompanying notes to financial statements. 6 RUBY TUESDAY, INC. SALARY DEFERRAL PLAN Notes to Financial Statements December 31, 2016 and 2015 (1)Description of the Plan The following description of the Ruby Tuesday, Inc. Salary Deferral Plan (the "Plan") is provided for general information purposes only. Participants should refer to the Plan document for a more complete description of the Plan's provisions. (a) General The Plan is a voluntary, defined contribution plan covering all employees of Ruby Tuesday, Inc. (the "Company"), other than union employees, leased employees and highly compensated employees. Employees are eligible to participate in the Plan after six months of service and age twenty-one or older. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974, as amended ("ERISA"). The general administration of the Plan is the responsibility of the Plan Committee (the "Committee") which consists of at least three persons appointed by the Company's Board of Directors. (b) Contributions Participants may contribute up to 50% of their annual pre-tax compensation as defined in the Plan subject to certain limits. Participants may also contribute amounts representing distributions from other qualified defined benefit or defined contribution plans and up to 10% of their annual compensation as after-tax contributions. Participants age 50 and older may contribute catch-up contributions. Participants alternatively can designate all or a portion of their contributions (including catch-up contributions) as Roth 401(k) contributions. Participants direct the investment of their contributions into various investment options offered by the Plan. As of December 31, 2016, the Plan offered a selection of mutual funds and a stable return fund as investment options for participants. The Company will make matching contributions in an amount equal to a discretionary percentage to be determined by the Company. Matching contributions shall not be made with respect to a participant's deferrals that exceed the first four percent of the participant's annual compensation. Matching contributions may vary based onthe percentage of a participant's deferral amount. No matching contributions are made on either catch-up contributions or after-tax contributions. Company contributions may be made in cash or in-kind, at the discretion of the Company. The maximum employee contribution to the Plan for the 2016 Plan year was $18,000. (c) Participant Accounts Each participant's account is credited with the participant's contributions and allocations of the Company's contribution and a pro rata allocation of the earnings and losses of the investment options, and charged with an allocation of administrative expenses, whether or not pro rata, in accordance with ERISA. The benefit to which a participant is entitled is the benefit that can be provided from the participant's vested account. (d) Vesting Participants are immediately 100% vested in their own contributions.Effective September 2015, Company contributions areimmediately vested plus any earnings thereon. Prior to that time, any Company contributions were vested over a three year period. 7 RUBY TUESDAY, INC. SALARY DEFERRAL PLAN Notes to Financial Statements December 31, 2016 and 2015 (e) Payment of Benefits On termination of service, whether due to death, disability, retirement, or otherwise, the participant or the beneficiary of the participant shall receive a lump-sum payment in cash. A participant invested in the Company stock fund may request a distribution in-kind from that fund. The participant may withdraw at any time all or a portion of rollover amounts and after-tax contributions and related earnings. The participant may request a withdrawal of all or a portion of deferral amounts and catch-up contributions if able to demonstrate hardship. (f) Participant Loans Participants may borrow from their fund accounts a minimum of $500 up to a maximum equal to the lesser of $50,000, subject to reduction for certain prior outstanding loan balances, or 50% of their vested account balance at a reasonable rate of interest, currently prime plus one percent. The loans are secured by one-half of the balance in the participant's account. Loans outstanding at December 31, 2016 and 2015 had interest rates ranging from 4.25% to 9.50% with maturities through 2024. (g) Forfeited Accounts At December 31, 2016 and 2015, forfeited nonvested accounts totaled $2,569 and $395 respectively. At December 31, 2016 and 2015, the Plan's net assets available for benefits included $61,357 and $65,994 of unclaimed checks that have been distributed to participants or former participants of the Plan. This balance of unclaimed checks is restricted and may not be used to pay certain administrative expenses or to reduce future employer contributions. (2) Summary of Significant Accounting Policies (a) Basis of Accounting The accompanying financial statements of the Plan are presented under the accrual basis of accounting in accordance with accounting principles generally accepted in the United States of America ("GAAP"). (b) Use of Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect certain reported amounts of net assets available for benefits and the reported changes in such net assets available for benefits during the reported period. Accordingly, actual results may differ from those estimates. (c) Investment Valuation and Income Recognition Investments are reported at fair value. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. See note 4 for discussion of fair value measurements. Net appreciation (depreciation) in the fair value of investments is reflected in the statement of changes in net assets available for benefits and includes realized gains and losses on investments bought and sold and unrealized gains and losses on investments held at year end. Purchases and sales of securities are recorded on a trade-date basis. Interest income is recorded on the accrual basis. Dividends are recorded on the ex-dividend date. Acquisitions costs are included in the cost of investments purchased, and sales are recorded net of selling expenses. 8 RUBY TUESDAY, INC. SALARY DEFERRAL PLAN Notes to Financial Statements December 31, 2016 and 2015 (d) Participant loans Participant loans are valued at amortized cost. Amortized cost represents unpaid loan principal plus accrued interest at year end. (e) Risks and Uncertainties The Plan invests in various investment securities. Investment securities are exposed to various risks, such as interest rate, market, and credit risks. Due to the level of risk associated with certain investment securities, it is at least reasonably possible that changes in the values of investment securities will occur in the near term and that such changes could materially affect participants' account balances and the amounts reported in the statements of net assets available for benefits. (f) Plan Expenses Administrative expenses of the Plan are paid by the Company to the extent not paid with Plan assets. (g) Payment of Benefits Benefits are recorded when paid. (h) Recent Accounting Pronouncements In May 2015, the Financial Accounting Standards Board ("FASB") issued Accounting Standards Update ("ASU") No. 2015-07, Fair Value Measurement (Topic 820) - Disclosures for Investments in Certain Entities that Calculate Net Asset Value per Share (or Its Equivalent) ("ASU 2015-07"). The amendments in this ASU remove the requirement to categorize within the fair value hierarchy all investments for which fair value is measured using the net asset value per share practical expedient. This guidance also removes the requirement to make certain disclosures for all investments that are eligible to be measured at fair value using the net asset value per share practical expedient. The amendments in this ASU are effective for fiscal years beginning after December 15, 2015, and interim periods within those fiscal years. The Plan should apply the amendments retrospectively to all periods presented. Earlier application is permitted. Plan management implemented ASU2015-07 during the year ended December 31, 2016. In July 2015, the FASB issued ASU No. 2015-12, Plan Accounting: Defined Benefit Pension Plans (Topic 960), Defined Contribution Pension Plans (Topic 962), Health and Welfare Benefit Plans (Topic 965): (Part I) Fully Benefit-Responsive Investment Contracts, (Part II) Plan Investment Disclosures, (Part III) Measurement Date Practical Expedient (ASU 2015-12). ASU 2015-12 Part I designates contract value as the only required measure for fully benefit-responsive investment contracts. ASU 2015-12 Part II simplifies the investment disclosure requirements under existing GAAP, including eliminating the disclosure of (1) individual investments that represent five percent or more of net assets available for benefits and (2) the net appreciation or depreciation for investments by general type. ASU 2015-12 Part III does not apply to the Plan. The amendments in ASU 2015-12 applicable to the Plan are effective retrospectively for the year ended December 31, 2016 with early adoption permitted. Plan management implemented ASU 2015-12 during the year ended December 31, 2016. (i) Subsequent Events The Plan has evaluated subsequent events and determined that no disclosure is necessary. 9 RUBY TUESDAY, INC. SALARY DEFERRAL PLAN Notes to Financial Statements December 31, 2016 and 2015 (3) Fair Value Measurements FASB Accounting Standards Codification (ASC) 820, Fair Value Measurement,establishes a framework for measuring fair value, which provides a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). The three levels of the fair value hierarchy under ASC 820 are described below: Level 1Inputs to the valuation methodology are unadjusted quoted prices for identical assets or liabilities in activemarkets that the Plan has the ability to access. Level 2Inputs to the valuation methodology include: ●Quoted prices for similar assets or liabilities in active markets; ●Quoted prices for identical or similar assets or liabilities in inactive markets; ●Inputs other than quoted prices that are observable for the asset or liability; and ●Inputs that are derived principally from or corroborated by observable market data by correlation or other means. If the asset or liability has a specified (contractual) term, the Level 2 input must be observable for substantially the full term of the asset or liability. Level 3Inputs to the valuation methodology are unobservable and significant to the fair value measurement. The asset's or liability's fair value measurement level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. Valuation techniques used need to maximize the use of observable inputs and minimize the use of unobservable inputs. Following is a description of the valuation methodologies used for assets measured at fair value. There have been no changes in the methodologies used at December 31, 2016 and 2015. Company stock fund: Ruby Tuesday, Inc. common stock is valued on a unitized basis using the closing price reported on the active market. Mutual funds: Stated at fair value based on quoted market prices on the last business day of the plan year. Common/collective trust: Stated at fair value based on the net asset value of the underlying assets owned by the fund. The trust consists of a stable return fund that is composed primarily of fully benefit-responsive investment contracts. Net asset values are reported by the fund and are supported by the unit prices of actual purchases and sales transactions occurring as of or close to the financial statement date. Net asset value is a readily determinable fair value and is the basis for current transactions. The statements of net assets available for benefits present the fair value of the investment contracts. The methods described above may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values. Furthermore, while the Plan believes its valuation methods are appropriate and consistent with other market participants, the use of different methodologies 10 RUBY TUESDAY, INC. SALARY DEFERRAL PLAN Notes to Financial Statements December 31, 2016 and 2015 or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement at the reporting date. The following table sets forth by level, within the fair value hierarchy, the Plan's assets at fair value as of December 31, 2016 and 2015: Fair Value Measurements at December 31, 2016 Level 1 Level 2 Level 3 Total Investments: Stable value fund $– $3,383,440 $– $3,383,440 Ruby Tuesday, Inc. common stock 606,837 – – 606,837 Mutual funds 27,519,111 – – 27,519,111 Total investments $28,125,948 $3,383,440 $– $31,509,388 Fair Value Measurements at December 31, 2015 Level 1 Level 2 Level 3 Total Investments: Stable value fund $– $3,279,937 $– $3,279,937 Ruby Tuesday, Inc. common stock 1,154,549 – – 1,154,549 Mutual funds 27,841,814 – – 27,841,814 Total investments $28,996,363 $3,279,937 $– $32,276,300 The Plan has $3,383,440 and $3,279,937 of investments in an alternative investment fund as of December 31, 2016 and 2015, respectively, which are reported at fair value. The Plan has concluded that the net asset value reported by the underlying fund approximates the fair value of the investment. The investment has no unfunded commitments and is redeemable with a 12-month notification period at net asset value under the original terms of the partnership agreements and operations of the underlying fund. However, it is possible that these redemption rights may be restricted or eliminated by the fund in the future in accordance with the underlying fund agreement. Due to the nature of the investments held by the fund, changes in market conditions and the economic environment may significantly impact the net asset value of the fund and, consequently, the fair value of the Plan's interests in the fund. Furthermore, changes to the liquidity provisions of the fund may significantly impact the fair value of the Plan's interest in the fund. Although a secondary market exists for the investment, it is not active and individual transactions are typically not observable. When transactions occur in this limited secondary market, they may occur at discounts to the reported net asset value. Therefore, if the redemption rights in the fund were restricted or eliminated and the Plan were to sell the investment in the secondary market, it is reasonably possible that a buyer in the secondary market may require a discount to the reported net asset value, and the discount could be significant. There were no transfers within the fair value hierarchy in 2016 or 2015. (4) Plan Termination Although it has not expressed any intent to do so, the Plan may be terminated at any time by the Company's Board of Directors. Upon termination, all assets are to be distributed to Plan participants or their beneficiaries in due course. 11 RUBY TUESDAY, INC. SALARY DEFERRAL PLAN Notes to Financial Statements December 31, 2016 and 2015 (5) Income Tax Status The Internal Revenue Service has determined and informed the Company by letters dated February 18, 2016, February 26, 2013, and March 13, 2002, that the Plan and related trust are designed in accordance with applicable sections of the Internal Revenue Code. GAAP requires plan management to evaluate tax positions taken by the Plan. The financial statement effects are recognized when the Plan has taken an uncertain position that more likely than not would be sustained upon examination by the Internal Revenue Service. The Committee has analyzed the tax positions taken by the Plan and has concluded that as of December 31, 2016, there are no uncertain tax positions taken or expected to be taken. The Plan is subject to routine audits by taxing jurisdictions; however, there are currently no audits for any tax periods in progress. The Committee believes the Plan is no longer subject to income tax examinations for years prior to 2012. (6) Transactions with Parties In Interest The Company stock fund invests in Company stock. At December31, 2016 and 2015, this fund held 178,152 and 202,149 shares of Company stock, respectively, with market values of $593,316 or $3.33 per share and $1,122,512 or $5.55 per share, respectively. The Company stock fund also held $12,175 and $32,037 in the Wells Fargo Advantage Money Market Fund as of December 31, 2016 and 2015, respectively. On September 01, 2016, the Board of Directors of Ruby Tuesday, Inc. amended the Plan to freeze new investments into the Company stock fund and authorized liquidation of the Company stock fund on or about November 30, 2017. Certain Plan investments are shares of mutual funds, a common/collective trust, and a money market fund managed by Wells Fargo Bank, N.A. Wells Fargo Bank, N.A. is the trustee as defined by the Plan, and therefore, transactions involving these investments qualify as party-in-interest transactions. Fees paid by the Plan for investment management services amounted to $131,066 for the year ended December31, 2016. (7) Reconciliation of Financial Statements to Form 5500 The following is a reconciliation of net assets available for benefits per the accompanying financial statements to Form 5500 as of December 31, 2016 and 2015: 2016 2015 Net assets available for benefits per the accompanying financial statements $32,747,169 $33,606,072 Adjustment from fair value to contract value for common collective trusts – 16,400 Net assets available for benefits per Form 5500 $32,747,169 $33,622,472 The following is a reconciliation of investment income per the accompanying 2016 financial statements to Form 5500: Total investment income per the accompanying financial statements $ 2,369,892 Adjustment from fair value to contract value for common collective trust (16,400) Total investment income per Form 5500 $ 2,353,492 12 RUBY TUESDAY, INC. SALARY DEFERRAL PLAN Schedule of Assets (Held at End of Year) Form 5500 Schedule H, line 4i EIN: 63-0475239 Plan Number 001 December 31, 2016 Identity of Issuer, Borrower, Current Lessor or Similar Party Description of investment Cost Value Investments: Company Stock Fund: ** Ruby Tuesday, Inc. common stock pool* 178,152 units of common stock $ – $ 606,837 Mutual Funds: Vanguard 500 Index Fund 17,505 shares of mutual fund – 3,615,958 Goldman Sachs S/C Value Fund 55,065 shares of mutual fund – 3,305,556 Vanguard Target Retirement 2040 103,005 shares of mutual fund – 3,111,782 Vanguard Target Retirement 2030 88,964 shares of mutual fund – 2,597,739 Prudential Total Return Bond Fund 177,569 shares of mutual fund – 2,503,721 American Funds Capital World Growth Fund Class 50,482 shares of mutual fund – 2,212,114 American Growth Fund of America Class 35,136 shares of mutual fund – 1,477,478 Victory Sycamore Est Value 39,689 shares of mutual fund – 1,435,943 Dodge & Cox International Stock Fund 29,720 shares of mutual fund – 1,132,314 Prudential Jenn MC/ Growth Fund 29,240 shares of mutual fund – 1,037,439 Vanguard Target Retirement 2050 32,475 shares of mutual fund – 986,903 MFS Value Fund Class R6 21,822 shares of mutual fund – 786,700 Vanguard Target Retirement 2010 23,159 shares of mutual fund – 586,859 Vanguard Extend Market Index 6,873 shares of mutual fund – 499,823 Clearbridge Small Cap Growth 15,734 shares of mutual fund – 457,086 Vanguard Target Retirement 2020 15,524 shares of mutual fund – 438,707 Oppenheimer Developing Market Fund 10,782 shares of mutual fund – 344,577 Templeton Global Bond Fund 22,330 shares of mutual fund – 267,066 Vanguard Target Retirement 2035 15,003 shares of mutual fund – 266,154 Vanguard Target Retirement 2045 6,734 shares of mutual fund – 127,208 Vanguard Target Retirement 2055 3,854 shares of mutual fund – 126,851 Vanguard Target Retirement 2025 6,003 shares of mutual fund – 98,153 Vanguard Target Retirement Fund 4,690 shares of mutual fund – 60,085 Vanguard Target Retirement 2015 2,824 shares of mutual fund – 40,980 Vanguard Target Retirement 2060 66 shares of mutual fund – 1,915 Total Mutual Funds – 27,519,111 Common/collective trust: Stable Return Fund N* 63,361 shares of common/collective trust – 3,383,440 Participant Loans*** Interest rates ranging from 4.25% to 9.50% – 1,142,440 Total Assets $ – $ 32,651,828 * Represents a party-in-interest ** Includes Wells Fargo Advantage Money Market balance of $12,175. *** Cost of participant loans is $0 as indicated in the instructions for Form 5500. See accompanying report of independent registered public accounting firm. 13 SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the Plan Committee of the Ruby Tuesday, Inc. Salary Deferral Plan has duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. RUBY TUESDAY, INC. SALARY DEFERRAL PLAN Date: 6/28/17 /s/ Thomas A. Williams Thomas A. Williams Chairman, Plan Committee of the Ruby Tuesday, Inc. Salary Deferral Plan 14 Exhibit Index Exhibit Number Description Page Number 23.1 Consent of KPMG LLP, Independent Registered 16 Public Accounting Firm, dated June 28, 2017 15 Exhibit 23.1 Consent of Independent Registered Public Accounting Firm Participants and Plan Committee Ruby Tuesday, Inc. Salary Deferral Plan: We consent to the incorporation by reference in the registration statements (Nos. 033-20585 and 333-03153) on Form S-8 of Ruby Tuesday, Inc. of our report dated June 28, 2017 with respect to the statements of net assets available for benefits of the Ruby Tuesday, Inc. Salary Deferral Plan as of December 31, 2016 and 2015, the related statement of changes in net assets available for benefits for the year ended December 31, 2016, and the supplemental Schedule H, line 4i - schedule of assets (held at end of year) as of December 31, 2016, which report appears in the December 31, 2016 annual report on Form 11-K of the Ruby Tuesday, Inc. Salary Deferral Plan. /s/ KPMG LLP Knoxville, Tennessee
